UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No.1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 2, 2015 HANDY & HARMAN LTD. (Exact name of registrant as specified in its charter) Delaware 1-2394 13-3768097 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, Suite N222, White Plains, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 461-1300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On July 2, 2015, Handy & Harman Ltd., a Delaware corporation (the “Company” or “H&H”), filed a Current Report on Form 8-K (the “Original Form 8-K”) reporting that Handy & Harman Group, Ltd. (“H&H Group”), a Delaware corporation and a wholly owned subsidiary of the Company, completed its acquisition of JPS Industries, Inc., a Delaware corporation (“JPS”), pursuant to the Agreement and Plan of Merger, dated as of May 31, 2015 (the “Merger Agreement”), by and among the Company, H&H Group, HNH Group Acquisition LLC, a Delaware limited liability company and a subsidiary of H&H Group (“H&H Acquisition Sub”), HNH Group Acquisition Sub LLC, a Delaware limited liability company and a wholly owned subsidiary of H&H Acquisition Sub, and JPS.This Form 8-K/A amends the Original Form 8-K to include disclosure of the closing of the Exchange (as defined in the Original Form 8-K) and the subsequent consummation of the merger of JPS with and into HNH Acquisition LLC, a Delaware limited liability company and a wholly owned subsidiary of H&H Group (“Sub 2”). Item 2.01Completion of Acquisition or Disposition of Assets. On July 31, 2015, following the expiration of the 20-day period provided in Section 262(d)(2) of the Delaware General Corporation Law for stockholders of JPS to exercise appraisal rights in connection with the Merger Agreement, and pursuant to the Exchange Agreement, dated as of May 31, 2015, by and between H&H Group and SPH Group Holdings LLC (“SPH Group Holdings”), a subsidiary of Steel Partners Holdings L.P., the parent company of H&H, the Company issued (the “Issuance”) to H&H Group 1,429,407 shares of the Company’s common stock, representing an amount equal to the product of (a) the aggregate number of shares of JPS Common Stock held by SPH Group Holdings immediately prior to the Exchange (as defined below) multiplied by (b) a fraction, (i) the numerator of which is an amount equal to the $11.00 per share merger consideration paid pursuant to the Merger Agreement and (ii) the denominator of which is an amount equal to the Parent Stock Price (as defined in the Exchange Agreement).Immediately following the Issuance, H&H Group exchanged (the “Exchange”) such newly issued shares of Company common stock for all shares of JPS Common Stock held by SPH Group Holdings. As a result of the Exchange, H&H Group owned all of the shares of JPS Common Stock and, on August 3, 2015, merged JPS with and into Sub 2, which was the surviving entity in such merger and was renamed JPS Industries Holdings LLC. The foregoing description of the Exchange Agreement does not purport to be complete and is qualified in its entirety by reference to the Exchange Agreement, which was filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on June 1, 2015, and is incorporated by reference herein. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HANDY & HARMAN LTD. Dated: August 4, 2015 By: /s/ James F. McCabe, Jr. Name: James F. McCabe, Jr. Title: Chief Financial Officer
